DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of an application filed on 02/18/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae US PG-Pub (2018/0294681 A1).
Regarding claim 1, Bae discloses a wireless power transmission apparatus (see 100, Figs 1-5, 10), comprising: 
a transmission coil (140) configured to transmit power to a wireless power reception apparatus (200); 

a controller (150) configured to: calculate an output level of power transmitted through the transmission coil (see par. [0090]-[0091], power level is dynamically adjusted, it must be calculated to determined what is transmitted), 
determine a load state of the wireless power reception apparatus (200) based on a target level of power transmitted through the transmission coil (140) and the calculated output level, and control the inverter based on the determined load state of the wireless power reception apparatus (200) (see Figs 1-10, par. [0090],[0091], [0216]-[0221], see a target power level alone or the determination of an overvoltage state).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).

Regarding claim 2, Bae discloses the wireless power transmission apparatus of claim 1, wherein the controller (150) is configured to: based on the load state of the wireless power reception apparatus (200) being normal, control the inverter according to the target level, and based on the load state of the wireless power reception apparatus being abnormal, control the inverter according to a predetermined power level that is lower than the target level (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 3, Bae discloses the wireless power transmission apparatus of claim 2, wherein the controller (150) is configured to: based on the load state of the wireless power reception apparatus (200) being normal, control the inverter to adjust the output level to reach the target level, and based on the load state of the wireless power reception apparatus (200) being abnormal, control the inverter to maintain the output level according to the predetermined power level (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 4, Bae discloses the wireless power transmission apparatus of claim 3, wherein the controller (150) is configured to: based on the target level being greater than or equal to a first reference level and the output level being less than a second reference level that is lower than the first reference level, determine a load state 
Regarding claim 5, Bae discloses the wireless power transmission apparatus of claim 4, wherein the controller (150) is configured to: based on a difference between the target level and the output level being greater than or equal to a predetermined difference, determine a load state of the wireless power reception apparatus (200) as abnormal, and based on the difference being less than the predetermined difference, determine a load state of the wireless power reception apparatus (200) as normal (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 6, Bae discloses the wireless power transmission apparatus of claim 4, further comprising a communication unit (160) configured to communicate with the wireless power reception apparatus (200), wherein the controller (150) is configured to: receive, from the wireless power reception apparatus (200), data regarding the target level through the communication unit (160), and determine a new target level based on the received data regarding the target level (see Figs 1-10, par. [0093], [0106], [0221]-[0223]).
Regarding claim 7, Bae discloses the wireless power transmission apparatus of claim 6, wherein the controller is configured to: receive, from the wireless power reception apparatus (200), data regarding an overvoltage, and determine a load state of 
Regarding claim 8, Bae discloses the wireless power transmission apparatus of claim 7, wherein the controller (150) is configured to: based on the data regarding the overvoltage being received from the wireless power reception apparatus (200), determine a load state of the wireless power reception apparatus (200) as abnormal, and based on the data regarding the overvoltage not being received from the wireless power reception apparatus (200), determine a load state of the wireless power reception apparatus (200) based on the target level and the output level (see Figs 1-10, see overvoltage condition operation in par. [0090], [0093], [0104], [0106], [0175], [0221]-[0223]).
Regarding claim 9, Bae discloses the wireless power transmission apparatus of claim 1, further comprising: 
a current detector configured to detect a current output from the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including current); and 
a voltage detector configured to detect a voltage applied to an output terminal of the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including votlage), wherein the controller (150) is configured to calculate the output level based on a current value detected through the current detector and a voltage value detected through the voltage detector (see Figs 1-10, and par. [0234]-[0240] disclosing power detection and output value).

Regarding claim 11, Bae discloses a method of operating a wireless power transmission apparatus (see 100, Figs 1-5, 10), the method comprising: 
calculating an output level of power transmitted, to a wireless power reception apparatus (200), through a transmission coil (140) included in the wireless power transmission apparatus (100) (see par. [0090]-[0091], power level is dynamically adjusted, it must be calculated to determined what is transmitted); 
determining a load state of the wireless power reception apparatus (200) based on a target level of power transmitted through the transmission coil (140) and the calculated output level; and 
controlling an inverter (1011) included in the wireless power transmission apparatus (100) based on the determined load state of the wireless power reception apparatus (200) (see Figs 1-10, par. [0090],[0091], [0216]-[0221], see a target power level alone or the determination of an overvoltage state).
Regarding claim 12, Bae discloses the method of claim 11, wherein controlling an inverter comprises: based on the load state of the wireless power reception apparatus (200) being normal, controlling the inverter according to the target level; and 
Regarding claim 13, Bae discloses the method of claim 12, wherein controlling the inverter according to the target level comprises controlling the inverter to adjust the output level to reach the target level, and wherein controlling the inverter according to a predetermined power level comprises controlling the inverter to maintain the output level according to the predetermined power level (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 14, Bae discloses the method of claim 13, wherein determining a load state of the wireless power reception apparatus (200) comprises: based on the target level being greater than or equal to a first reference level and the output level being less than a second reference level that is lower than the first reference level, determining a load state of the wireless power reception apparatus (200) as abnormal; and based on the target level being less than the first reference level or the output level being greater than or equal to the second reference level, determining a load state of the wireless power reception apparatus as normal (see Figs 1-10, and par. [0090]-[0091], [0216]-[0223] disclosing controlling operation via main controller 150).
Regarding claim 15, Bae discloses the method of claim 14, wherein determining a load state of the wireless power reception apparatus (200) further comprises: based on a difference between the target level and the output level being greater than or equal to a predetermined difference, determining a load state of the wireless power reception 
Regarding claim 16, Bae discloses the method of claim 14, further comprising: receiving, from the wireless power reception apparatus (200), data regarding the target level through a communication unit (160) included in the wireless power transmission apparatus (100); and determining a new target level based on the received data regarding the target level (see Figs 1-10, par. [0093], [0106], [0221]-[0223]).
Regarding claim 17, Bae discloses the method of claim 16, further comprising: receiving, from the wireless power reception apparatus (200), data regarding overvoltage through the communication unit; and initially determining a load state of the wireless power reception apparatus (200) based on the received data regarding the overvoltage (see Figs 1-10, see overvoltage condition operation in par. [0090], [0093], [0104], [0106], [0175], [0221]-[0223]).
Regarding claim 18, Bae discloses the method of claim 17, wherein initially determining a load state comprises: based on the data regarding the overvoltage being received from the wireless power reception apparatus (200), determining a load state of the wireless power reception apparatus (200) as abnormal; and based on the data regarding the overvoltage not being received from the wireless power reception apparatus (200), determining a load state of the wireless power reception apparatus (200) based on the target level and the output level (see Figs 1-10, see overvoltage 
Regarding claim 19, Bae discloses the method of claim 11, wherein calculating an output level comprises: detecting a current output from the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including current); detecting a voltage applied to an output terminal of the inverter (see Fig 9, and par. [0234]-[0240] disclosing power detection, including voltage); and calculating the output level based on the detected current output and the detected voltage (see Figs 1-10, and par. [0234]-[0240] disclosing power detection and output value).
Regarding claim 20, Bae discloses the method of claim 11, further comprising outputting a warning message through an output unit included in the wireless power transmission apparatus (100) based on the load state of the wireless power reception apparatus (200) being abnormal (see par. [0171] disclosing the wireless power transmitter may output a predetermined notification signal notifying that registration has failed through a notification display means (including, for example, an LED lamp, a display screen, and a beeper) provided in the wireless power transmitter).
Examiner Note
5.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as . 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2019/0140469 A1) discloses a wireless charging method, and an apparatus and a system therefor. A wireless charging method in a wireless power transmitter, according to an embodiment of the present invention, may comprise the steps of: controlling transmission power on the basis feedback signal periodically received from wireless power receiver during power transmission; determining whether or not the wireless power receiver is present in a charging area during the power transmission; and maintaining the intensity of the transmission power constant if the result of the determination shows that the wireless power receiver is not present in the charging area.
Kanakasabai et al (US 2020/0153283 A1) discloses a device that has a driver unit generating one of a first alternating current (AC) voltage signal including first frequency and a second AC voltage signal including second frequency. A control unit is coupled to a transmitting unit and the driver unit, where the control unit detects a first receiver device operating at the first frequency based on a change in first voltage with reference to a first threshold value, at a first junction between a first coil and a first capacitor, and detects a second receiver device operating at the second frequency based on the change in second voltage with reference to a second threshold value, at a second junction between a second coil and a second capacitor.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836